Case 3:20-cv-01026-RDM Document? Filed 09/03/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HERROW YAHYE,
Plaintiff :
V. 3:20-CV-1026
(JUDGE MARIANI)
ANGELA HOOVER, et al.
Defendants
ORDER
AND NOW, THIS Dn ( | DAY OF SEPTEMBER, 2020, upon review of
Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 6) for clear error or
manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 6) is ADOPTED for the reasons stated therein.
2. Plaintiff's action is DISMISSED WITHOUT PREJUDICE for failure to comply with

the Court’s Orders and for failure to prosecute this action.'

3. The Clerk of Court is directed to CLOSE this action.

™,

   

7UWy
Robert D. Mariani
United States District Judge

 

 

‘ Magistrate Judge Carison’s reasoning and conclusion that Plaintiff has failed to prosecute and
has abandoned this action is further supported by Plaintiff's failure to file any Objections to the pending
R&R since its issuance on July 29, 2020.

The Court also agrees with the R&R’s findings that an application of the Poulis factors further
supports the dismissal of this action. See Doc. 6, at 5-10; Poulis v. State Farm Fire and Cas. Co., 747 F.2d
863 (3d Cir. 1984).
